Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ARGUMENTS
Claim Status
The examiner acknowledges the amendment of claims 1 & 5 and the cancellation of claim 14.  
Claims 1 & 5 Tree
Applicants arguments filed on (12/10/2020) have been fully considered but are deemed moot in view of new grounds of rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper. 
Claim 20
After reviewing applicant’s arguments, examiner submits claim 20 is allowed. 
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-10 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over
Mackraz (U.S. Patent 10,027,888) in view of Vaught et al. (U.S. Publication 2013/0187835), ZHOU et al. (U.S. Publication 2011/0043522) & Pilu (U.S. Publication 2005/0286739)
As to claim 1, Mackraz discloses a system for locating and identifying an object, the system comprising: an image capturing device (110, Fig. 1, 3, 5a & Column 4 Lines 12-28; Column 12 Lines 28-45) configured to generate a 360-degree image (Column 5 Lines 23-43 disclose 110 image capture device may capture a field of view of 360 degrees using a plurality of cameras) of an unconstrained environment (20/250/500, Fig. 1, 2a, 5a discloses unrestricted 360 degree views) comprising an individual (108 “human”, Fig.1) and an object of interest (108 “soccer ball”, Fig. 1); a depth sensor (See depth sensors, Column 15 Lines 19-45; Column 22 Lines 10-25 discloses determining an area of interest using gaze vectors and distance information in an environment map…individual locations (e.g. direction and distance) of objects may be ascertained by ….depth sensors.) configured to generate a depth map of the unconstrained environment; a knowledge base (112 server database, Fig. 1 & Column 3 Lines 12-32 discloses server(s) that for example may use facial recognition to identify faces)(Also See Fig. 7 & Col. 13 Line 63-Col. 14 Line 36 discloses server 112 identifying faces represented in the video data and/or distances/locations associated with the faces represented in the video data); and a processor (112 server processor, Fig. 1 & Column 18 Lines 29-40) configured to: generate an environment map (1614, Fig. 16 discloses server 112 generating an environmental map) from the 360-degree image (Column 5 Lines 23-43 disclose 110 image capture device may capture a field of view of 360 degrees using a plurality of cameras) and the depth map (See 122/1612, Fig. 16, See depth sensors, Column 15 Lines 19-45; Column 22 Lines 10-25 discloses determining an area of interest using gaze vectors and distance information in an environment map…individual locations (e.g. direction and distance) of objects may be ascertained by ….depth sensors.); determine a direction of attention (124, Fig. 16) from the individual in the 360-degree image; generate a directionality vector representative (See 124 wherein directional vectors are ascertained, Fig. 16) of the direction of attention (124, Fig. 16); detect an intersection of the directionality vector with the object of interest (1624, Fig. 16); and search the knowledge base for the identity of the object of interest using data relating to the object of interest (112 server database, Fig. 1 & Column 3 Lines 12-32 discloses server(s) that for example may use facial recognition to identify faces)(Also See Fig. 7 & Col. 13 Line 63-Col. 14 Line 36 discloses server 112 identifying faces represented in the video data and/or distances/locations associated with the faces represented in the video data).
Mackraz is silent to search the knowledge base for the identity of the object of interest detected at the intersection of the directionality vector with the object of interest.
However, Vaught’s [0028-0029, 0033] & Figs. 10a-10b discloses to search the knowledge base for the identity of the object of interest detected at the intersection of the directionality vector with the object of interest.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mackraz’s disclosure to include the above limitations in order to provision for real-time data driven object interactions. 
Mackraz in view of Vaught is silent to generate a saliency map from the environment map.
However, ZHOU’s [0017] discloses to generate a saliency map from the environment map.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mackraz in view of Vaught’s disclosure to include the above limitations in order to incorporate reflective qualities of an object from an environment in point-based object model. [0017] 

Mackraz in view of Vaught & ZHOU is silent to project the directionality vector from the individual on the saliency map.
However, Pilu’s Fig. 8 & [0091-0098] discloses to project the directionality vector from the individual on the saliency map. (805, Fig. 8)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mackraz in view of Vaught & ZHOU’s disclosure to include the above limitations in order to prioritize imaging areas where extra attention is paid [0003-0007]. 
As to claim 5, Mackraz discloses a method for locating and identifying an object, the method comprising: capturing a 360-degree image (Column 5 Lines 23-43 disclose 110 image capture device may capture a field of view of 360 degrees using a plurality of cameras) of an unconstrained environment (20/250/500, Fig. 1, 2a, 5a discloses unrestricted 360 degree views) comprising an individual (108 “human”, Fig.1) and an object of interest(108 “soccer ball”, Fig. 1); generating an environment map (1614, Fig. 16 discloses server 112 generating an environmental map); determining a direction of attention (124, Fig. 16) from the individual in the captured 360-degree image; generating a directionality vector (See 124 wherein directional vectors are ascertained, Fig. 16) representative of the direction of attention; and detecting an intersection of the directionality vector with the object of interest (1624, Fig. 16).
Mackraz is silent to search the knowledge base for the identity of the object of interest detected at the intersection of the directionality vector with the object of interest.
However, Vaught’s [0028-0029, 0033] & Figs. 10a-10b discloses to search the knowledge base for the identity of the object of interest detected at the intersection of the directionality vector with the object of interest.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mackraz’s disclosure to include the above limitations in order to provision for real-time data driven object interactions. 
Mackraz in view of Vaught is silent to generate a saliency map from the environment map.
However, ZHOU’s [0017] discloses to generate a saliency map from the environment map.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mackraz in view of Vaught’s disclosure to include the above limitations in order to incorporate reflective qualities of an object from an environment in point-based object model. [0017] 
Mackraz in view of Vaught & ZHOU is silent to project the directionality vector from the individual on the saliency map.
However, Pilu’s Fig. 8 & [0091-0098] discloses to project the directionality vector from the individual on the saliency map. (805, Fig. 8)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mackraz in view of Vaught & ZHOU’s disclosure to include the above limitations in order to prioritize imaging areas where extra attention is paid [0003-0007]. 
As to claim 2, Mackraz in view of Vaught, ZHOU & Pilu discloses everything as disclosed in claim 1. In addition, Mackraz discloses wherein the image capturing device is a panoramic camera. (See “Panoramic Video Data Capture via camera apparatus 115”, Column 5 Lines 23-44)
As to claim 3, Mackraz in view of Vaught, ZHOU & Pilu discloses everything as disclosed in claim 1. In addition, Mackraz discloses wherein the processor is further configured to determine the direction of attention (124, Fig. 16 & Column 3 Lines 24-26) from at least one of an eye gaze (See gaze vectors e.g. 106-1 & 106-2 & Column 3 Lines 24-26), gesturing direction of the individual, or 
As to claim 9, Mackraz in view of Vaught, ZHOU & Pilu discloses everything as disclosed in claim 5. In addition, Mackraz discloses capturing a plurality of images, wherein the 360-degree image comprises the plurality of images stitched together. (For example, See “Panoramic Video Data Capture via camera apparatus 115 using a plurality of cameras and images”, Column 5 Lines 23-44)
As to claim 10, Mackraz in view of Vaught, ZHOU & Pilu discloses everything as disclosed in claim 5. In addition, Mackraz discloses wherein generating the environment map comprises: obtaining environment depth information (See depth sensors, Column 15 Lines 19-45; Column 22 Lines 10-25 discloses determining an area of interest using gaze vectors and distance information in an environment map…individual locations (e.g. direction and distance) of objects may be ascertained by ….depth sensors.); and combining the environment depth information with the 360-degree image (1616, Fig. 16).
As to claim 16, Mackraz in view of Vaught, ZHOU & Pilu discloses everything as disclosed in claim 5. In addition, Mackraz discloses further comprising estimating an eye gaze of the individual (See gaze vectors e.g. 106-1 & 106-2 & Column 3 Lines 24-26), wherein the direction of attention is determined from the eye gaze.
Claims 4 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mackraz (U.S. Patent 10,027,888) in view of Vaught et al. (U.S. Publication 2013/0187835), ZHOU et al. (U.S. Publication 2011/0043522) & Pilu (U.S. Publication 2005/0286739) as applied in claims 1 & 10 above, further in view of KIHARA (U.S. Publication 2014/0204019)
As to claim 4, Mackraz in view of Vaught, ZHOU & Pilu discloses everything as disclosed in claim 1 but is silent to wherein the depth sensor is one of an infrared sensor, a neural network trained for depth estimation, or a simultaneous localization and mapping sensor.
However, KIHARA discloses wherein the depth sensor is one of an infrared sensor (10, Fig. 1 & Para. 0033), a neural network trained for depth estimation, or a simultaneous localization and mapping sensor.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mackraz in view of Vaught, ZHOU & Pilu’s disclosure to include the above limitations in order to optimize cost and camera system spacing. 
As to claim 11, Mackraz in view of Vaught, ZHOU & Pilu discloses everything as disclosed in claim 10 but is silent to wherein the environment depth information is obtained by an infrared sensor.
However, KIHARA discloses wherein the environment depth information is obtained by an infrared sensor (10, Fig. 1 & Para. 0033).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mackraz in view of Vaught, ZHOU & Pilu’s disclosure to include the above limitations in order to optimize cost and camera system spacing. 
Claims 6-7 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mackraz (U.S. Patent 10,027,888) in view of Vaught et al. (U.S. Publication 2013/0187835), ZHOU et al. (U.S. Publication 2011/0043522) & Pilu (U.S. Publication 2005/0286739) as applied in claim 5 above, further in view of Shimomura et al. (U.S. Publication 2005/0004710)
As to claim 6, Mackraz in view of Vaught, ZHOU & Pilu discloses everything as disclosed in claim 5 but is silent to wherein searching a knowledge base for an identity of the object of interest; 
However, Shimomura’s Paragraphs 0004, 0009, 0011, 0013, 0065, 0110 discloses wherein searching a knowledge base for an identity of the object of interest; and initiating a learning process when the identity of the object of interest is not found in the knowledge base.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mackraz in view of Vaught, ZHOU & Pilu’s disclosure to include the above limitations in order to dynamically evolve memory databases. 
As to claim 7, Mackraz in view of Vaught, ZHOU & Pilu discloses everything as disclosed in claim 6 but is silent to wherein the learning process comprises a neural network.
However, Shimomura’s Paragraphs 0240, 0279 discloses wherein the learning process comprises a neural network.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mackraz in view of Vaught, ZHOU & Pilu’s disclosure to include the above limitations in order to provide streamlined improvisation in data collection. 
As to claim 13, Mackraz in view of Vaught, ZHOU & Pilu discloses everything as disclosed in claim 10 but is silent to the use of a neural network.
However, Shimomura’s Paragraphs 0004, 0009, 0011, 0013, 0065, 0110 discloses in the same field of endeavor the advantageous use of neural networks. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mackraz in view of Vaught, ZHOU & Pilu’s disclosure to include the above limitations in order to in order to dynamically evolve memory databases.
8 is rejected under 35 U.S.C. 103 as being unpatentable over Mackraz (U.S. Patent 10,027,888) in view of Vaught et al. (U.S. Publication 2013/0187835), ZHOU et al. (U.S. Publication 2011/0043522) & Pilu (U.S. Publication 2005/0286739) as applied in claim 5 above, further in view of Salgian et al. (U.S. Publication 2008/0089556)
As to claim 8, Mackraz in view of Vaught, ZHOU & Pilu discloses everything as disclosed in claim 5 but is silent to wherein the 360-degree image is captured by a monocular panoramic camera.
However, Salgian’s Paragraph 0006 discloses wherein the 360-degree image is captured by a monocular panoramic camera.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mackraz in view of Vaught, ZHOU & Pilu’s disclosure to include the above limitations in order to optimize the amount of cameras required to produce panoramic data.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mackraz (U.S. Patent 10,027,888) in view of Vaught et al. (U.S. Publication 2013/0187835), ZHOU et al. (U.S. Publication 2011/0043522) & Pilu (U.S. Publication 2005/0286739) as applied in claim 10 above, further in view of Harmsen et al. (U.S. Publication 2017/0177937)
As to claim 12, Mackraz in view of Vaught, ZHOU & Pilu discloses everything as disclosed in claim 10 but is silent to wherein the environment depth information is obtained from a simultaneous localization and mapping process.
However, Harmsen’s Paragraph 0104 discloses wherein the environment depth information is obtained from a simultaneous localization and mapping process.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mackraz in view of Vaught, ZHOU & Pilu’s disclosure to include the above limitations in order to perform computer algorithm for updating the situational awareness model.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mackraz (U.S. Patent 10,027,888) in view of Vaught et al. (U.S. Publication 2013/0187835), ZHOU et al. (U.S. Publication 2011/0043522) & Pilu (U.S. Publication 2005/0286739)  as applied in claim 5 above, further in view of Daijavad et al. (U.S. Publication 2018/0013633)
As to claim 15, Mackraz in view of Vaught, ZHOU & Pilu discloses everything as disclosed in claim 5 but is silent to wherein the environment map comprises a semantic parsing of the environment.
However, Daijavad’s Paragraph 0068 discloses wherein the environment map comprises a semantic parsing of the environment.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mackraz in view of Vaught, ZHOU & Pilu’s disclosure to include the above limitations in order to identify the interconnections between the placeholders in the environment map.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mackraz (U.S. Patent 10,027,888) in view of Vaught et al. (U.S. Publication 2013/0187835), ZHOU et al. (U.S. Publication 2011/0043522) & Pilu (U.S. Publication 2005/0286739) as applied in claim 16 above, further in view of Gupta (U.S. Publication 2018/0288477)
As to claim 17, Mackraz in view of Vaught, ZHOU & Pilu discloses everything as disclosed in claim 16 but is silent to estimating an eye gaze of the individual, wherein the direction of attention is determined from the eye gaze.
However, Gupta’s Paragraph 0075 discloses estimating an eye gaze of the individual, wherein the direction of attention is determined from the eye gaze.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mackraz in view of Vaught, ZHOU & Pilu’s disclosure to include the above limitations in order to surmise subject intent. 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mackraz (U.S. Patent 10,027,888) in view of Vaught et al. (U.S. Publication 2013/0187835), ZHOU et al. (U.S. Publication 2011/0043522) & Pilu (U.S. Publication 2005/0286739) as applied in claim 5 above, further in view of Siotis et al. (U.S. Publication 2012/0163625)
As to claim 18, Mackraz in view of Vaught, ZHOU & Pilu discloses everything as disclosed in claim 5 but is silent to estimating a gesturing direction of the individual, wherein the direction of attention is determined from the gesturing direction.
However, Siotis’s Paragraph 0029 discloses estimating a gesturing direction of the individual, wherein the direction of attention is determined from the gesturing direction.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mackraz in view of Vaught, ZHOU & Pilu’s disclosure to include the above limitations in order to provide simplified system input. 
As to claim 19, Mackraz in view of Vaught, ZHOU & Pilu discloses everything as disclosed in claim 5 but is silent to estimating an eye gaze and a gesturing direction of the individual, wherein the direction of attention is determined from the eye gaze and the gesturing direction.
However, Siotis’s Paragraph 0029 discloses estimating an eye gaze and a gesturing direction of the individual, wherein the direction of attention is determined from the eye gaze and the gesturing direction.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mackraz in view of Vaught, ZHOU & Pilu’s disclosure to include the above limitations in order to provide simplified system input. 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661